Citation Nr: 0008800	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  93-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to an increased rating for service-connected 
residuals, meniscectomy, right knee, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for left knee post 
operative residuals of meniscectomy, currently evaluated as 
10 percent disabling.

4.  Entitlement to a temporary total rating beyond December 
31, 1989, pursuant to 38 C.F.R. § 4.30, based on a period of 
convalescence following surgery for the veteran's service-
connected right knee disability.

5.  Entitlement to a temporary total rating beyond November 
30, 1990, pursuant to 38 C.F.R. § 4.30, based on a period of 
convalescence following surgery for the veteran's service-
connected right knee disability.

6.  Entitlement to temporary total rating beyond March 31, 
1990, pursuant to 38 C.F.R. § 4.30, based on a period of 
convalescence following surgery for the veteran's service-
connected left knee disability.

7.  Entitlement to an effective date prior to November 23, 
1993, for an award of service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1990, September 1991, and 
January 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  



FINDINGS OF FACT

1.  By rating decision in July 1984, entitlement to service 
connection for a low back disorder was denied; a notice of 
disagreement was not received in connection with that 
determination.

2.  Certain items of evidence received subsequent to the July 
1984 rating decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for low 
back disability.

3.  The claims file includes medical evidence suggesting a 
nexus between current low back disability and the veteran's 
service-connected knee disabilities.

4.  The veteran's service-connected disability described for 
rating purposes as residuals, meniscectomy, right knee, is 
currently manifested by no more than moderate recurrent 
subluxation or lateral instability.

5.  The veteran's service-connected right knee disability is 
also manifested by x-ray evidence of arthritis and evidence 
of pain on motion but with essentially full range of motion.   

6.  The veteran's service-connected left knee disability, 
described for rating purposes as left knee post operative 
residuals of meniscectomy, is currently manifested by no more 
than slight recurrent subluxation or lateral instability.

7.  The veteran's service-connected left knee disability is 
also manifested by x-ray evidence of arthritis and evidence 
of pain on motion but with essentially full range of motion.

8.  In October 1989, and October 1990, the veteran underwent 
surgery for a right knee disability.

9.  In February 1990, the veteran underwent surgery for a 
left knee disability.

10.  After December 31, 1989, November 30, 1990, and March 
31, 1990, the veteran is not shown to have had severe 
postoperative residuals due to her October 1989, October 
1990, and February 1990 surgical procedures, to have required 
immobilization by a cast, continued use of crutches, or 
otherwise to have required additional convalescence.  

11.  The veteran's claim of entitlement to service connection 
for depression was raised at a November 23, 1993, hearing 
before a Member of the Board.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision which denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  New and material evidence has been received subsequent to 
the July 1984 rating decision, and the veteran's claim of 
entitlement to service connection for low back disability has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The schedular criteria for entitlement to an evaluation 
in excess of 20 percent for service-connected residuals, 
meniscectomy, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (1999).

5.  The criteria for entitlement to a separate 10 percent 
rating for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.59, 
Diagnostic Codes 5010, 5260, 5261 (1999); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

6.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for left knee post operative 
residuals of meniscectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (1999).

7.  The criteria for entitlement to a separate 10 percent 
rating for arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.59, 
Diagnostic Codes 5010, 5260, 5261 (1999); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

8.  The criteria for entitlement to an extension of a 
temporary total rating beyond December 31, 1989, based on a 
period of convalescence following surgery for a service-
connected right knee disability, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).

9.  The criteria for entitlement to an extension of a 
temporary total rating beyond November 30, 1990, based on a 
period of convalescence following surgery for a service-
connected right knee disability, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).

10.  The criteria for entitlement to an extension of a 
temporary total rating beyond March 31, 1990, based on a 
period of convalescence following surgery for a service-
connected left knee disability, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).

11.  The criteria for entitlement to assignment of an 
effective date prior to November 23, 1993, for an award of 
service connection for major depressive disorder have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal was previously before the Board and remanded in 
June 1994 and July 1997 for additional development.  The 
Board has reviewed the case, and finds that it is now ready 
for disposition.

Initially, the Board notes that in November 1993, the veteran 
appeared at a hearing before a Member of the Board who is no 
longer with the BVA.  The Board notes that the veteran was 
scheduled for an additional BVA hearing in July 1999, at the 
central office in Washington D.C.  However, the veteran 
failed to report to that hearing.  Further, in view of the 
departure from the Board of the Board Member who conducted 
the November 1993 hearing, the veteran was afforded the 
opportunity to appear before another Board Member.  However, 
in a written communication received in February 2000, the 
veteran indicated that he did not wish to appear for an 
additional hearing. 

I.  Service Connection for Low Back Disability Claim.

A review of the present appeal reveals that in a July 1984 
rating decision, a claim of entitlement to service connection 
for recurrent lumbosacral strain, with S-1 radiculopathy, was 
denied on the basis that there was no evidence of an in-
service back injury.  The veteran did not file a notice of 
disagreement, and the July 1984 rating decision became final.  
See 38 U.S.C.A. § 7105 (c).  In June 1991, the veteran filed 
a claim to reopen her claim for service connection for a low 
back disorder.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

Initially, the Board notes that at the time of the July 1984 
rating decision which denied service connection for a low 
back disorder, the evidence of record included a January 1984 
VA examination report.  In that report, the veteran 
complained of pain in her lower back.  Examination revealed 
paravertebral muscle spasm on the right from L-1 to L-4, and 
the diagnosis was recurrent lumbosacral strain with S-1 
radiculopathy.

The pertinent evidence associated with the veteran's claims 
file subsequent to the July 1984 rating decision is as 
follows.  In a May 1992 hearing at the RO, the veteran 
testified that she was told by physicians that she developed 
a back disorder due to her knee problems.  In November 1992, 
the veteran underwent a VA examination for the spine and was 
diagnosed with lumbar myofasciocutaneous pain.  The examiner 
indicated that the veteran was not being very cooperative in 
the examination, which made it difficult to completely assess 
her spinal pathology.  He noted that she had normal posture, 
with no obvious fixed deformities in the musculature of the 
back.  In a November 1993 hearing before a Member of the 
Board, the veteran essentially reiterated her testimony in 
her May 1992 hearing, in that she stated that she was told by 
physicians that her lower back problem was related to her 
knee disabilities.  

In an August 1994 VA examination report, the examiner 
indicated that the veteran's "lumbosacral spine examination 
is consistent with early degenerative changes although there 
are no x-ray changes of this present."  Further, he stated 
that "an altered gait can affect the biomechanics of the 
lumbosacral spine and could certainly cause some early 
degenerative changes there."  

In an August 1996 private medical statement from Chris J. 
Maeda, M.D., it was noted that the veteran had a bulging disc 
at L4-L5 with acquired L4-L5 spinal stenosis.  In Dr. Maeda's 
opinion, "altered gait mechanics due to osteoarthritis at 
both knees can aggravate mechanical low back pain due to her 
bulging disc and spinal stenosis."  However, she further 
stated that the knee disabilities "as a causal factor 
regarding [the veteran's] bulging disc and spinal stenosis is 
unclear at this time."

In a June 1998 VA examination report, the veteran complained 
of low back pain and was diagnosed with degenerative disc 
disease of the lumbar spine.  The examiner opined that the 
veteran "does not have a significant back problem."  In a 
June 1998 private medical statement from William A. Hanff, 
M.D., it was noted that the veteran had an MRI of her back in 
1989, which was normal.  He acknowledged the veteran's 
contentions that she felt her knees had aggravated her back.  
But he stated that the "question of causality is difficult 
to pin-point without having the original medical records 
which have apparently been misplaced or lost."

As noted earlier, in order to reopen the veteran's claim for 
service connection, new and material evidence must be 
presented that is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  The Board notes here that the veteran 
is service-connected for knee disabilities and that she is 
apparently asserting that changes in her gait due to the knee 
disabilities has led to a low back disorder.  The Board also 
observes that the record now includes statements from medical 
care providers addressing the likelihood of a relationship 
between such gait changes due to the knee disabilities and 
development of a low back disorder.  The Board views these 
items of evidence as significant thus new and material under 
38 C.F.R. § 3.156.  The veteran's low back disability claim 
has therefore been reopened.  

Further, the Board must conclude that the low back disability 
claim is well-grounded.  There is clearly medical evidence of 
current low back disability, and in regard to the secondary 
service connection contentions, there does appear to be 
medical evidence suggesting a link between the current low 
back disorder and the veteran's service-connected knee 
disabilities.  For example, in the August 1994 VA examination 
report, the examiner indicated that an altered gait can 
affect some biomechanics of the lumbar spine.  While some of 
the language used by the medical care provides appears to be 
speculative, Dr. Maeda indicated that altered gait can 
aggravate low back pain and that it was unclear whether the 
knee disabilities caused the back disorder.  Dr. Hanff also 
stated that the question of a causal relationship between the 
veteran's knee disabilities and her back disorder was 
difficult to pinpoint.  These opinions are certainly not 
unequivocal, but they do, in the Board's view, sufficiently 
suggest a possible link to this particular veteran's low back 
disability so as to well-ground the claim.  The Board 
interprets the medical statements in questions as effectively 
conveying a medical opinion that the veteran's low back 
disability could be linked to the knee disabilities.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) citing 
Molloy v. Brown 9 Vet.App. 513, 516 (1996) (stating that 
medical evidence as to nexus to service expressed as 
"could" suffices for requirement of well-grounded claim).  

The Board notes here that the Board's July 1997 remand listed 
two separate back disability issues, one based on new and 
material evidence to reopen and one apparently as a new claim 
on a secondary service connection basis.  In the present 
decision, the Board believes it appropriate to view the issue 
of service connection for low back disability as only one 
issue being advanced on both a direct basis and a secondary 
basis.  In view of the decision to reopen the claim and the 
Board's finding that it is well-grounded, a de novo review of 
the merits of both theories of recovery will be accomplished 
as set forth in the remand portion of this decision.  There 
is therefore no detriment to the veteran by hereinafter 
considering this matter as a single issue. 

II.  Increased Rating Claims

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 20 percent for a right 
knee disability, and an evaluation in excess of 10 percent 
for a left knee disability, are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to his or her claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Initially, the Board notes that a review of the veteran's 
claims file reveals that the veteran maintains that her 
service-connected knee disabilities arose out of an in-
service incident in which she fell through a cable chute.  

A.  Right Knee

A brief review of the history of the veteran's right knee 
disability reveals that in a September 1978 rating decision, 
the veteran was granted service connection for residuals, 
medial and lateral meniscectomy, right knee.  A 10 percent 
rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, which prescribes a 10 percent rating for 
cartilage, semilunar, removal of, symptomatic.  That decision 
was based on evidence that included findings in an August 
1978 VA examination report, which reveals that in 1976, the 
veteran had a medial and lateral meniscectomy of the right 
knee.  Since then, the veteran reported recurrent, aching 
pain in the right knee, including recurrent swelling.  The 
veteran was diagnosed with residuals of a medial and lateral 
meniscectomy of the right knee.  

In a July 1981 rating decision, the RO increased the 
evaluation for the veteran's right knee to 20 percent 
disabling, effective from May 1981.  That decision was based 
on evidence that included findings in a May 1981 VA 
examination report, which reflected well-healed scars going 
medially and laterally along the side of the patella.  There 
was full range of motion, with no crepitus.  The veteran 
reported that her right knee was wobbly, and that she was not 
secure with her gait.  The RO assigned a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which prescribes a 20 percent rating for other 
impairment of the knee:  recurrent subluxation or lateral 
instability which is moderate. 

In a November 1983 VA examination, the veteran was diagnosed 
with status post arthrotomy and meniscectomy, right knee.  
Physical examination revealed 98 degrees of flexion in the 
right knee, and there was no obvious subluxation.  In a 
January 1984 VA examination, the veteran's right knee range 
of motion was zero degrees extension, and 95 degrees flexion.  
The veteran complained of pain, particularly when going down 
stairs.  Private medical records from the Northern Virginia 
Doctors Hospital reveal that in October 1989, the veteran 
underwent a right knee arthroscopy.  The postoperative 
diagnosis was degenerative arthritis, medial and lateral 
compartments of the knee joint; flap tear remnant medial 
meniscus right knee; plica right knee.  A May 1990 private 
medical statement from William A. Hanff, M.D., indicates that 
the veteran was totally disabled due to her left knee surgery 
and right knee pain, and that she would remain so through 
June 1990.

In July 1990, the veteran underwent a VA examination and was 
diagnosed with degenerative arthritis of the right knee, 
which was "exacerbated by the fact that she [was] now about 
14 years out from open meniscectomies."  The examiner 
reported full range of motion, with no effusion or 
instability.  There was moderate joint line tenderness.  In 
an August 1990 rating decision the RO continued the 20 
percent evaluation for the veteran's right knee disability.  
The veteran disagreed with that disability evaluation, and 
initiated this appeal.  Essentially, the veteran maintains 
that her right knee disability should be assigned a rating in 
excess of 20 percent.  

The evidence of record following the August 1990 rating 
decision reveals the following, as pertains to the veteran's 
right knee disability.  A private medical record from the 
Northern Virginia Doctors Hospital reveals that in October 
1990, the veteran underwent another right knee arthroscopy.  
The postoperative diagnosis was chronic anterior cruciate 
ligament tear, small tear anterior horn medial meniscus, no 
loose bodies identified.  

In an August 1991 VA examination, the examiner offered the 
following assessment on the veteran's right knee disability:  
"status post open medial and lateral meniscectomies and 
multiple arthroscopic procedures."  "The right knee is 
anterior cruciate deficient and if a ligament reconstruction 
was performed in the past, it has failed."   The veteran 
complained of morning stiffness in her knees.  Physical 
examination revealed normal gait, range of motion from zero 
to 120 degrees, no effusion, and well-healed incisions.  
There was some joint line tenderness, moderate patellofemoral 
crepitus, and patellofemoral compression pain.

In a May 1992 RO hearing, the veteran testified regarding the 
pain and limitations she experienced from her knee 
disabilities, including limitations in employment.  In 
November 1992, the veteran underwent a VA examination and was 
diagnosed with anterior cruciate ligament laxity in the right 
knee.  Physical examination revealed no gross swelling of the 
knee.  There was full extension, and flexion to 125 degrees.  
In November 1993 hearing before a Member of the Board, the 
veteran testified that her right knee manifested constant 
pain, and it would crack, pop, and felt unstable.  She also 
indicated that it was swollen all the time, and would lock 
up.  

In an August 1994 VA examination report, the veteran's right 
knee manifested range of motion from zero degrees to 130 
degrees.  There was no effusion, but the veteran reported 
significant pain with the pivot shift.  An x-ray revealed 
moderate degenerative changes in the right knee with 
spurring.  The assessment was rotatory stability of the right 
knee consistent with anterior cruciate ligament deficiency.  
There was also early degenerative joint disease in the right 
knee, which the examiner opined "was likely related to her 
cruciate ligament deficiency."

In April 1995, private medical records from the Menorah 
Medical Center reveal that the veteran underwent additional 
right knee arthroscopic surgery, including partial medial and 
partial lateral meniscectomies.  Her postoperative diagnosis 
was recurrent tearing of medial an lateral meniscus, right 
knee, with osteoarthritis and chondromalacia at the right 
knee, plus chronic anterior cruciate ligament tear.  An 
October 1995 VA x-ray report of the right knee revealed 
degenerative arthritic changes of the right knee.  

A July 1996 private medical statement from Chris J. Maeda, 
M.D., reveals right knee range of motion from zero degrees to 
128 degrees.  There was mild swelling and mild effusion.  The 
diagnosis was osteoarthritis of the right knee, and 
chronically torn anterior cruciate ligament, right knee.  In 
an August 1996 addendum to the foregoing statement, Dr. Maeda 
opined that the veteran meets the criteria of recurrent 
subluxation of the right knee, due to chronic anterior 
cruciate ligament loss.  Thus, she felt the veteran should be 
assigned a higher disability rating.  

In a June 1998 VA examination, the veteran was diagnosed with 
traumatic arthritis of both knees.  The examiner opined that 
the veteran's "knee problems, while bothersome, are 
certainly not incapacitating."  The examiner indicated that 
the veteran had "full range of motion in both knees without 
apparent pain."  The veteran did not require support when 
walking and her ligaments were slightly lax on the right.  In 
conclusion, the examiner stated "there is very little on 
physical examination today to substantiate the patient's 
multiple complaints."

In September 1998, copies of the veteran's records were 
received from the Social Security Administration.  The Board 
has reviewed these records, and finds that pertinent parts 
are essentially duplicative of medical records already 
associated in the veteran's claims file.  

In an October 1998 VA examination, the veteran was diagnosed 
with bilateral degenerative arthritis of the knees.  Range of 
motion was normal.  The examiner opined that "[n]ormally, a 
patient with combined degenerative/traumatic arthritis of the 
knees does not experience excessive fatiguability."  Rather, 
the examiner indicated that fatigue was normally associated 
with muscular atrophy or weakness, and the record did not 
reveal that the veteran had any muscular condition that would 
lead to fatigue.  The examiner further acknowledged the 
veteran's subjective complaints of pain, which was increased 
during flare-ups.   

Initially, the Board notes that since the July 1981 rating 
decision, which assigned a 20 percent disability rating for 
the veteran's right knee disability, the 20 percent rating 
has remained in effect, aside from temporary total 
evaluations assigned during periods of convalescence from 
surgery.  See 38 C.F.R. § 4.30.  The veteran is also claiming 
in this appeal that the temporary total ratings assigned in 
1989 and 1990 should be extended.  Those issues are addressed 
in a separate section of this decision.

The veteran's right knee is currently assigned a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
prescribes a 20 percent rating for moderate recurrent 
subluxation or lateral instability; a 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
The Board has thoroughly reviewed the history of the 
veteran's right knee disability, as summarized above.  The 
medical evidence reflects that the most severe symptomatology 
associated with the veteran's right knee disability was 
manifested during the periods of convalescence following knee 
surgeries, for which the veteran has already been assigned 
temporary total ratings.  Otherwise, the Board finds that the 
veteran's right knee disability manifests no more than 
moderate instability.  In fact, some clinical records 
document findings of no instability.  The Board therefore 
finds that a rating in excess of 20 percent under Code 5257 
is not warranted.  

However, the record includes evidence that the veteran 
suffers from arthritis of the right knee.  In this regard, 
VA's General Counsel has indicated that separate ratings are 
permissible when there is instability of the knee under 
Diagnostic Code 5257 and x-ray evidence of arthritis with 
some evidence of limitation of motion. See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  The 
medical evidence does not show limitation of motion to 
warrant a compensable rating under either Code 5260 for 
limitation of flexion or Code 5261 for limitation of 
extension.  However, a separate rating for arthritis can be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59; Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  
As the record supports a finding that the veteran experiences 
right knee pain and there is radiological evidence of 
arthritis, the Board concludes that a separate 10 percent 
rating for arthritis is warranted.  However, there is no 
basis for a higher separate rating as the record does not 
show that such pain results in additional functional loss so 
as to limit flexion to 30 degrees or limit extension to 15 
degrees.  DeLuca. 

B.  Left Knee

In a September 1978 rating decision, the veteran was granted 
service connection for internal derangement of the left knee.  
A 10 percent rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which prescribes a 10 percent 
rating for slight knee impairment or lateral instability.  
That decision was based on evidence that included findings in 
an August 1978 VA examination, which reflected full range of 
motion, but some crepitation on motion and mild instability.  
The diagnosis was internal derangement, left knee.  

In a July 1981 rating decision, the RO reduced the veteran's 
disability rating for her left knee to noncompensable, 
effective from May 1981.  That decision was based on evidence 
that included findings in a May 1981 VA examination report, 
which indicated that her "left knee appeared intact."

In a November 1983 VA examination, it was noted that there 
was fluid in the veteran's left knee.  Range of motion was 
zero degrees extension, and 135 degrees flexion.  In a 
January 1984 VA examination, the veteran's left knee range of 
motion was zero degrees extension, and 125 degrees flexion.  
Private medical records from the Northern Virginia Doctors 
Hospital reveal that in February 1990, the veteran underwent 
a left knee partial medial meniscectomy, partial abrasion 
chondroplasty medial patella facet.  The postoperative 
diagnosis was small anterior horn tear, medial meniscus, 
chronic, chondromalacia of the medial patella facet.  A May 
1990 private medical statement from William A. Hanff, M.D., 
indicates that the veteran was totally disabled due to her 
left knee surgery and right knee pain, and that she would 
remain so through June 1990.

In July 1990, the veteran underwent a VA examination and was 
diagnosed with left knee pain, status post arthroscopic 
meniscectomies of the left knee.  The examiner reported full 
range of motion, with no effusion or instability.  There was 
moderate joint line tenderness.  In light of the foregoing 
medical evidence, in an August 1990 rating decision, the RO 
increased the disability evaluation for the veteran's left 
knee to 10 percent disabling, effective from April 1990.  The 
veteran disagreed with that disability evaluation, and 
initiated this appeal.  Essentially, the veteran maintains 
that her left knee disability should be assigned a rating in 
excess of 10 percent.  

The evidence of record following the August 1990 rating 
decision reveals the following, as pertains to the veteran's 
left knee disability.  In an August 1991 VA examination, the 
examiner diagnosed the veteran's left knee as status post two 
arthroscopic procedures, presumably partial meniscectomies, 
and otherwise normal by examination.  The veteran complained 
of morning stiffness in her knees.  Physical examination 
revealed normal gait, range of motion from zero to 120 
degrees, and no effusion.  There was mild medial joint line 
tenderness, but no patellofemoral crepitus or compression 
pain on the left.

In a May 1992 RO hearing, the veteran testified regarding the 
pain and limitations she experienced from her knee 
disabilities, including limitations in employment.  In 
November 1992, the veteran underwent a VA examination and was 
diagnosed with early degenerative arthritis of the left knee.  
Physical examination revealed no gross swelling of the knee, 
and range of motion was full extension, and flexion to 125 
degrees.  In November 1993 hearing before a Member of the 
Board, the veteran testified that walking was difficult due 
to her knee problems, and she indicated that she may be 
getting a brace for her left knee.  

In an August 1994 VA examination report, the veteran's left 
knee manifested hyperextension to 3 degrees, and flexion to 
135 degrees without pain or crepitus.  The knee was stable 
and there was no effusion in the left knee.  An x-ray 
revealed mild degenerative changes with early flattening of 
both femoral condyles, but minimal osteophyte formation and 
good preservation of the joint space.  An October 1995 VA x-
ray report of the left knee revealed no significant arthritic 
changes on the left side.  A July 1996 private medical 
statement from Chris J. Maeda, M.D., reveals left knee range 
of motion from zero degrees to 132 degrees.  There was no 
synovial swelling or effusion.  The diagnosis was 
osteoarthritis of the left knee. 

In a June 1998 VA examination, the veteran was diagnosed with 
traumatic arthritis of both knees.  The examiner opined that 
the veteran's "knee problems, while bothersome, are 
certainly not incapacitating."  The examiner indicated that 
the veteran had "full range of motion in both knees without 
apparent pain."  The veteran did not require support when 
walking.  In conclusion, the examiner stated "there is very 
little on physical examination today to substantiate the 
patient's multiple complaints."

As noted above, in regard to the right knee disability, in 
September 1998, copies of the veteran's records were received 
from the Social Security Administration.  The Board has 
reviewed these records, and finds that pertinent parts are 
essentially duplicative of medical records already associated 
in the veteran's claims file.  

In an October 1998 VA examination, the veteran was diagnosed 
with bilateral degenerative arthritis of the knees.  Range of 
motion was normal.  The examiner opined that "[n]ormally, a 
patient with combined degenerative/traumatic arthritis of the 
knees does not experience excessive fatiguability."  Rather, 
the examiner indicated that fatigue was normally associated 
with muscular atrophy or weakness, and the record did not 
reveal that the veteran had any muscular condition that would 
lead to fatigue.  The examiner further acknowledged the 
veteran's subjective complaints of pain, which was increased 
during flare-ups.   

The Board has thoroughly reviewed all the medical evidence of 
record, however, for the reasons set forth below, the Board 
finds that the medical evidence supports no more than the 
currently assigned 10 percent evaluation for a left knee 
disability under Diagnostic Code 5257.  There is simply no 
showing of more than slight recurrent subluxation or lateral 
instability.  

However, the same analysis applied earlier with regard to x-
ray evidence of arthritis of the right knee also applies to 
the left knee.  That is, the Board finds that a separate 10 
percent rating is warranted for left knee arthritis.  38 
C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 
(1991); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

A separate rating in excess of 10 percent is not warranted, 
however, based on the evidence which shows that even with 
additional limitation of function due to pain, there is no 
limitation of flexion or extension so as to warrant a 20 
percent rating under either Code 5260 or 5261.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca. 


C.  Conclusion

In reaching the above determinations regarding the knees, the 
Board has considered the evidence in light of the provisions 
of 38 U.S.C.A. § 5107(b).  However, there is not a state of 
equipoise of the negative evidence with the positive evidence 
to permit more favorable determinations with regard to either 
issue. 

Furthermore, the Board acknowledges the veteran's testimony 
that her disabilities have adversely affected her 
employability, effective from November 1993.  The Board notes 
that during the pendency of this appeal, in a January 1999 
rating decision, the veteran was granted entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In any event, the 
Board notes that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.  
Furthermore, the Board finds no evidence in the record that 
the schedular criteria are inadequate to evaluate the 
veteran's knee disabilities.  In that regard, the Board does 
not find that record reflects that the veteran's right and 
left knee disabilities have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that it is not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of extra-
schedular evaluations.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Temporary Total Rating (TTR) Claims.

The Board finds that the veteran's claims for extensions of 
awards for temporary total ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  In that regard, 
the Board notes that a claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in developing facts pertinent to her 
claims.  See 38 U.S.C.A. § 5107(a).

According to the law, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraphs (a)(1), (2), (3) of 38 C.F.R. § 4.30, 
effective from the date of hospital admission or outpatient 
treatment, and continuing for one, two, or three months from 
the first day of the month following such hospital discharge 
or release.  Such total ratings will be followed by 
appropriate schedular evaluations.  A total rating may be 
assigned if treatment of a service-connected disability 
results in surgery necessitating at least one month of 
convalescence, or non-postoperative immobilization by a cast.  
38 C.F.R. § 4.30(a)(1), (a)(3).  Additionally, a total rating 
may be assigned if treatment of a service-connected 
disability causes surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one or more major joints, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches.  38 C.F.R. 
§ 4.30(a)(2).  A total rating under this section requires 
full justification, and extensions may be made under 
paragraphs (a)(1), (2), or (3) of this section.  38 C.F.R. 
§ 4.30(b)(1)(2).

In the present case, the veteran has been granted several 
temporary total ratings reflecting periods of convalescence 
from knee surgeries.  The veteran has disagreed with the 
length of those temporary total ratings, claiming that they 
should be extended.  Essentially, there are three surgeries 
involved in this appeal.  The veteran was assigned a 
temporary total rating following each of the three surgeries.  
The veteran has disagreed with the length of each temporary 
total rating, and contends that she should be entitled to a 
minimum three month total rating following each surgery.  The 
dates of surgery, and the periods of convalescence, are set 
forth as follows.  

In October 1989, the veteran underwent arthroscopic surgery 
for her service-connected right knee disability.  
Consequently, in a June 1990 rating decision the RO assigned 
a temporary total rating for the veteran's right knee 
disability, effective from October 25, 1989, the date of the 
surgery, until November 30, 1989.  The veteran disagreed with 
the expiration date of the total rating, and she initiated 
this appeal.  During the pendency of this appeal, in a 
January 1999 rating decision, the RO awarded an extension of 
the total rating to December 31, 1989.  Nevertheless, as the 
veteran has not been granted the full benefit available to 
her under 38 C.F.R. § 4.30, this appeal is not abrogated, and 
the Board will proceed with review of this issue.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In October 1990, the veteran underwent additional 
arthroscopic surgery for her service-connected right knee 
disability.  Thus, in a January 1991 rating decision, the RO 
awarded the veteran a temporary total rating from October 10, 
1990 to November 30, 1990.  The veteran disagreed with the 
length of the that total rating, and initiated this appeal. 

In February 1990, the veteran underwent a partial medial 
meniscectomy on her service-connected left knee disability.  
Consequently, in a June 1990 rating decision, the RO assigned 
a temporary total rating under 38 C.F.R. § 4.30, effective 
from the date of surgery in February 1990 to March 31, 1990.  
The veteran disagreed with the length of that temporary total 
rating, and initiated this appeal.  

The Board acknowledges that the record contains several 
private medical statements from William A. Hanff, M.D., 
regarding the veteran's disability picture, with respect to 
her knees.  In a May 1990 statement, Dr. Hanff states that 
the veteran will continue to remain disabled through June 
1990, due to her left knee surgery and severe pain in her 
right knee.  In a July 1990 statement from Dr. Hanff, he 
states that the veteran has been totally disabled since 
November 1989, and he estimates that she will remain disabled 
at least through October 1990.  Dr. Hanff reiterated the 
foregoing statement in a September 1990 statement.  

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds no basis to grant an extension of a 
temporary total rating for a period of convalescence from 
surgery for a service-connected right knee disability beyond 
December 31, 1989, and November 30, 1990, or for a service-
connected left knee disability beyond March 31, 1990.  
Despite the statements by the veteran and Dr. Hanff, there is 
no evidence that the veteran's right knee or left knee 
required more recovery time, nor is there evidence that 
either knee was immobilized by a cast after surgery or that 
the veteran required continued use of crutches after that 
time.  Furthermore, VA examination in July 1990 showed well-
healed meniscectomy incisions on the right knee and full 
range of motion of both knees.  No effusion was noted and no 
varus or valgus instability.  She reportedly had been using 
braces intermittently, but was not wearing braces at that 
time. 

Pursuant to the Board's July 1997 remand, a VA medical 
examiner reviewed the veteran's records pertinent to the 
surgical procedures in question.  In an October 1998 report, 
the examiner opined that for each procedure there would 
normally be six weeks of convalescence.  The periods of 
temporary total ratings assigned were in excess of six weeks; 
namely from October 25, 1989, through December 31, 1989; from 
October 10, 1990, through November 30, 1990; and from 
February 6, 1990, through March 31, 1990.  

In sum, the Board concludes that the assigned temporary total 
ratings were proper, and there is no basis for extensions of 
the temporary total ratings assigned for periods of 
convalescence following surgery beyond December 31, 1989, 
November 30, 1990, and March 31, 1990.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), and finds 
that the benefit of the doubt doctrine is not applicable in 
this case. 

IV.  Earlier Effective Date Claim.

In a January 1999 rating decision, the veteran was granted 
service connection for major depressive disorder, and 
assigned a 50 percent evaluation from November 1993, the date 
of her claim.  She disagreed with the effective date assigned 
to that award, and initiated this appeal.

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A claim or application is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication indicating an intent to apply for benefits, 
will be accepted as an informal claim as long as it 
identifies the benefit sought.  38 C.F.R. § 3.155(a).  

A review of the veteran's claims file reveals that in a 
November 1993 hearing before a Member of the Board, the 
veteran raised a claim for service connection for depression, 
as secondary to her physical disabilities.  In June 1994, the 
BVA remanded that issue back to the RO for consideration.  
The veteran underwent a VA examination in July 1998, and was 
diagnosed with major depressive disorder, recurrent, 
moderately severe, non-psychotic, related to service-
connected knee disabilities.   

As noted earlier, the law provides that the effective date of 
an award of compensation based on an original claim or a 
claim to reopen shall not be earlier than the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Applying that law alone, the effective date in this case 
could not be earlier than November 23, 1993, the date of the 
hearing in which the veteran raised the issue of entitlement 
to service connection for depression.  Although the date of 
the claim is not disputed, the Board has thoroughly reviewed 
the record, and finds no evidence that the veteran filed a 
formal or informal claim for depression prior to the November 
1993 hearing. 

The Board acknowledges the veteran's representative's 
contentions, set forth in an October 1999 written informal 
hearing presentation, that the veteran should be awarded an 
earlier effective date for an award of service connection for 
depression based on prior evidence that she was treated for a 
nervous condition.  Specifically, the representative points 
to instances in the medical evidence in which the veteran 
reported seeing a psychiatrist, experiencing an anxiety 
state, or was described as having a psychiatric disorder.  
Further, the representative points out that in the July 1998 
VA examination, the examiner opined that the veteran's 
condition may have been present since her time in service.  
However, even accepting the foregoing, the Board finds that 
none of the examples referenced by the veteran's 
representative constitute an informal claim for service 
connection for a psychiatric disorder, as those examples 
failed to identify the benefit sought.  See 38 C.F.R. 
§§ 3.155(a); 3.157(a).  As such, they cannot serve as a basis 
for an earlier effective date for a grant of service 
connection.  

In conclusion, for the foregoing reasons, there is simply no 
legal basis to assign an effective date for an award of 
service connection for major depressive disorder, evaluated 
at 50 percent, prior to November 23, 1993, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

The veteran's claim of entitlement to service connection for 
low back disability has been reopened and is well-grounded.  
Entitlement to a separate 10 percent rating for arthritis of 
the right knee is warranted.  Entitlement to a separate 10 
percent rating for arthritis of the left knee is warranted.  
To this extent, the appeal is granted.  

Entitlement to a rating in excess of 20 percent for service-
connected residuals, meniscectomy, right knee, is not 
warranted.  Entitlement to a rating in excess of 10 percent 
for service-connected left knee post operative residuals of 
meniscectomy is not warranted.  Entitlement to a temporary 
total rating beyond December 31, 1989, pursuant to 38 C.F.R. 
§ 4.30, based on a period of convalescence following surgery 
for the veteran's service-connected right knee disability is 
not warranted.  Entitlement to a temporary total rating 
beyond November 30, 1990, pursuant to 38 C.F.R. § 4.30, based 
on a period of convalescence following surgery for the 
veteran's service-connected right knee disability is not 
warranted.  Entitlement to temporary total rating beyond 
March 31, 1990, pursuant to 38 C.F.R. § 4.30, based on a 
period of convalescence following surgery for the veteran's 
service-connected left knee disability is not warranted.  
Entitlement to an effective date prior to November 23, 1993, 
for an award of service connection for major depressive 
disorder is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to the low back disability issue, the Board's 
July 1997 remand directed that a VA examination be scheduled 
to ascertain the nature of the veteran's low back disorder 
and its relationship, if any, to her military service and to 
her service-connected knee disabilities.  The veteran's 
representative correctly points out that it does not appear 
from the claims files that the VA examiner addressed the 
etiology of the low back disorder or stated opinions in 
response to the questions set forth in the Board's remand. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a special VA spine examination.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the claims files and 
examining the veteran, the examiner 
should provide opinions in response to 
the following questions:  (a)  whether it 
is at least as likely as not that the 
veteran's low back disorder had its onset 
in service; (b) whether it is at least as 
likely as not that the veteran's low back 
disorder was caused by her service-
connected knee disabilities; and (c) 
whether it is at least as likely as not 
that the veteran's back disorder has been 
chronically or permanently worsened by 
virtue of her knee disabilities.  A 
complete rationale for each opinion 
expressed must be provided. 

2.  After completion of the above, the RO 
should review the record on a de novo 
basis and determine whether entitlement 
to service connection for a low back 
disorder is warranted on either a direct 
or a secondary basis, including by 
aggravation under Allen v. Brown, 
7 Vet.App. 439 (1995).  

3.  If the benefit sought remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 
 
The purpose of this remand is to comply with the holding of 
the Court in Stegall v. West, 11 Vet.App. 268, 271 (1998).  
The veteran and her representative are free to submit 
additional evidence and argument in support of the issue 
which is the subject of this remand.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 20 -


- 1 -


